Citation Nr: 1037761	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active military service from May 1970 to August 
1995.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and April 2007 rating decisions of the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's pending claims of 
entitlement to service connection.  So, regrettably, these claims 
are being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on his 
part.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The Board notes that the Veteran has not yet been afforded VA 
examinations regarding his claims of entitlement to service 
connection for a back disability, sleep apnea, and hypertension, 
in order to determine whether the Veteran's claimed disabilities 
are related to his military service.  In this regard, the Board 
acknowledges that the Veteran contends that he injured his back 
during service and that his sleep apnea and hypertension began 
during his service, or in the alternative, even absent an acute 
event or injury during service, these disabilities are related to 
active service, and that VA and post-service military medical 
records indicate continuity of symptomatology in the years 
following active service.  The Board notes that the Veteran has 
been diagnosed with a back disability (lumbar myofascial pain 
syndrome), sleep apnea, and hypertension, but that the medical 
evidence is unclear whether the Veteran's claimed disabilities 
are causally or etiologically related to the Veteran's military 
service.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional 
clinical assessment and medical opinion is necessary to 
adequately address the Veteran's claims of entitlement to service 
connection.  Accordingly, the Board finds that the Veteran should 
be afforded additional VA examinations in order to determine 
nature and etiology of the Veteran's claimed disabilities.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Board notes that, in his February 2009 VA Form 9, the Veteran 
requested a hearing before a Member of the Board (now called a 
Veterans Law Judge (VLJ)) in Washington, DC.  In August 2010, the 
Veteran was informed that such a hearing was scheduled for 
November 2010.  In response, the Veteran, in a September 2010 
statement, requested that he instead be scheduled for a hearing 
at his local regional office in Portland, Oregon.  The Veteran 
indicated a desire to appear at a videoconference hearing before 
a Veterans Law Judge of the Board.  As such, the Veteran should 
be afforded an opportunity to provide testimony as to the issues 
on appeal via videoconference or in person at a Travel Board 
hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his back disability, if 
any, including whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that his back 
disability, if any, is related to his 
service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his sleep apnea, including 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that his sleep apnea, if any, is related to 
his service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

3.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his hypertension, if any, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that his hypertension, if any, 
is related to his service in the military.  
To assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

4.  Schedule the Veteran for a hearing 
before a Veterans Law Judge of the Board at 
his local regional office, via 
videoconference, in accordance with the 
docket number of this case.  Notice of the 
scheduled hearing should be provided to the 
Veteran at his most recent address of 
record and a copy of such notice shall be 
associated with the Veteran's claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  

The purpose of this remand is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case either 
favorable or unfavorable at this time.  No action is required of 
the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


